 Exhibit 10.18

DRONE AVIATION HOLDING CORP.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
May 18, 2015 (the “Grant Date”), is between Drone Aviation Holding Corp., a
Nevada corporation (the “Company”), and _____________ (the “Optionee”), a
director, officer or employees of, or consultant or advisor to, the Company or a
Subsidiary of the Company (a “Related Corporation”).

 

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.0001 (“Common Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1.            Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
One Million (1,000,000) Common Shares.  The Option is in all respects limited
and conditioned as hereinafter provided.  The Option granted hereunder is
intended to be a nonqualified stock option (“NQSO”) and not an incentive stock
option (“ISO”) as such term is defined in section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2.            Exercise Price.  The exercise price of the Common Shares covered
by this Option shall be $0.15 per share, which exceeds the fair market value of
a Common Share, as determined by a valuation report issued by Applied Economics
dated March 19, 2015.

 

3.            Term.  Unless earlier terminated pursuant to any provision of this
Option Agreement, this Option shall expire on May 18, 2018 (the “Expiration
Date”), which date is not more than 10 years from the Grant Date.  This Option
shall not be exercisable on or after the Expiration Date.

 

4.            Exercise of Option.  The Option shall be fully vested on the Grant
Date. The Committee may accelerate any vesting date of the Option, in its
discretion, if it deems such acceleration to be desirable.  Once the Option
becomes exercisable, it will remain exercisable until it is exercised or until
it terminates.

 

5.            Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement, the Option may be exercised by written notice to the
Company at its principal office.  The form of such notice is attached hereto and
shall state the election to exercise the Option and the number of whole shares
with respect to which it is being exercised; shall be signed by the person or
persons so exercising the Option; and shall be accompanied by payment of the
full exercise price of such shares. Only full shares will be issued.

 

The exercise price shall be paid to the Company:

 

(a)           in cash, or by certified check, bank draft, or postal or express
money order;

 

(b)           through the delivery of Common Shares previously acquired by the
Optionee;

 

(c)           by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount necessary to pay the exercise
price of the Option;

 

(d)           in Common Shares newly acquired by the Optionee upon exercise of
the Option; or

 

(e)           in any combination of (a), (b), (c) or (d) above.

 

In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.

 



1

 

 

 

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.

 

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person after the death or disability (as determined in accordance with Section
22(e)(3) of the Code) of the Optionee, the notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option.  All
Common Shares that are purchased upon exercise of the Option as provided herein
shall be fully paid and non-assessable.

 

Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law.  Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations consistent
with applicable law.

 

6.            Non-Transferability of Option.  This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution.  During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.

 

7.            Change in Control. (a) For purposes of this Option Agreement,
unless otherwise defined in an agreement between the Company and the Optionee, a
Change in Control shall be deemed to have occurred if:

 

(i) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its subsidiaries, and their affiliates;

(ii) the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to such transaction), any employee benefit plan of the Company
or its subsidiaries, and their affiliates;

(iii) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or

(iv) a person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such person),
any employee benefit plan of the Company or its subsidiaries, and their
affiliates.

 

(b) If, at any time, the Company shall effect a Change in Control transaction,
then, on the date of the occurrence of such Change in Control transaction, the
Option shall immediately vest.

 

(c) Notwithstanding the foregoing, if Change in Control is defined in an
agreement between the Company and the Optionee, then, with respect to such
Optionee and the Option, Change in Control shall have the meaning ascribed to it
in such agreement.

 

8.            Termination of Employment.  If the Optionee’s employment with or
service to the Company and all Related Corporations is terminated by the
Optionee for any reason other than death, Disability, Normal or Early Retirement
or Good Reason (as defined below), the Option shall thereupon terminate, except
that the portion of any Option that was exercisable on the date of such
termination of employment or service may be exercised for the lesser of thirty
(30) days after the date of termination or the balance of such Option’s term,
which ever period is shorter. The transfer of an Optionee from the employ of or
service to the Company to the employ of or service to a Related Corporation, or
vice versa, or from one Related Corporation to another, shall not be deemed to
constitute a termination of employment or service for purposes of the Option
Agreement.

 

(a) In the event that the Optionee’s employment or service with the Company and
all Related Corporations is terminated by the Company or any Related
Corporations for “cause” any unexercised portion of any Option shall immediately
terminate in its entirety. For purposes hereof, unless otherwise defined in an
employment agreement between the Company and the Optionee, “Cause” shall exist
upon a good-faith determination by the Board of Directors, following a hearing
before the Board of Directors at which the Optionee was represented by counsel
and given an opportunity to be heard, that such Optionee has been accused of
fraud, dishonesty or act detrimental to the interests of the Company or any
Related Corporation of Company or that the Optionee has been accused of or
convicted of an act of willful and material embezzlement or fraud against the
Company or of a felony under any state or federal statute; provided, however,
that it is specifically understood that “Cause” shall not include any act of
commission or omission in the good-faith exercise of the Optionee’s business
judgment as a director, officer or employee of the Company, as the case may be,
or upon the advice of counsel to the Company. Notwithstanding the foregoing, if
Cause is defined in an employment agreement between the Company and the
Optionee, then, with respect to such Optionee, Cause shall have the meaning
ascribed to it in such employment agreement.

 

(b) In the event that an Optionee is removed as a director, officer or employee
by the Company at any time other than for “Cause” or resigns as a director,
officer or employee for “Good Reason” the Option granted to such Optionee may be
exercised by the Optionee, to the extent the Option was exercisable on the date
such Optionee ceases to be a director, officer or employee. Such Option may be
exercised at any time within ninety (90) days after the date the Optionee ceases
to be a director, officer or employee, or the date on which the Option otherwise
expires by its terms; whichever period is shorter, at which time the Option
shall terminate; provided, however, if the Optionee dies before the Option
terminates and is no longer exercisable, the terms and provisions of Section 11
shall control. For purposes of this Section 8(b), and unless otherwise defined
in an employment agreement between the Company and the relevant Optionee, Good
Reason shall exist upon the occurrence of the following:



2

 

 

 

(A) the assignment to Optionee of any duties inconsistent with the position in
the Company that Optionee held immediately prior to the assignment;

 

(B) a Change in Control resulting in a significant adverse alteration in the
status or conditions of Optionee’s participation with the Company or other
nature of Optionee’s responsibilities from those in effect prior to such Change
in Control, including any significant alteration in Optionee’s responsibilities
immediately prior to such Change in Control; and

 

(C) the failure by the Company to continue to provide Optionee with benefits
substantially similar to those enjoyed by Optionee prior to such failure.

 

Notwithstanding the foregoing, if Good Reason is defined in an employment
agreement between the Company and the relevant Optionee, then, with respect to
such Optionee, Good Reason shall have the meaning ascribed to it in such
employment agreement.

 

9.            Disability.  If the Optionee’s employment with or service to the
Company and all Related Corporations terminates by reason of Disability (as
defined below), then any Option held by the Optionee may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Disability (or on such accelerated basis as the Committee shall determine at or
after grant), but may not be exercised after ninety (90) days after the date of
such termination of employment or service or the expiration of the stated term
of such Option, whichever period is shorter; provided, however, that, if the
Optionee dies within such ninety (90) day period, any unexercised Option held by
the Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death or for the stated term of such Option, whichever period is shorter.
“Disability” shall mean an Optionee’s total and permanent disability; provided,
that if Disability is defined in an employment agreement between the Company and
the Optionee, Disability shall have the meaning ascribed to it in such
employment agreement.

 

10. Retirement. If the Optionee’s employment with or service to the Company and
all Related Corporations terminates by reason of Normal or Early Retirement (as
such terms are defined below), the Option held by the Optionee may thereafter be
exercised to the extent it was exercisable at the time of such Retirement, but
may not be exercised after ninety (90) days after the date of such termination
of employment or service or the expiration of the stated term of such Option,
whichever date is earlier; provided, however, that, if the Optionee dies within
such ninety (90) day period, any unexercised Option held by such Optionee shall
thereafter be exercisable, to the extent to which it was exercisable at the time
of death, for a period of one (1) year after the date of such death or for the
stated term of such Option, whichever period is shorter.

 

For purposes of this Section 10, “Normal Retirement” shall mean retirement from
active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan, age 65, and “Early Retirement” shall mean retirement
from active employment with the Company or and Related Corporations pursuant to
the early retirement provisions of the applicable Company or and all Related
Corporations pension plan or if no such pension plan, age 55.

 

11.           Death.  If the Optionee’s employment with or service to the
Company and all Related Corporations terminates by reason of death, the Option
may thereafter be exercised, to the extent then exercisable (or on such
accelerated basis as the Committee shall determine at or after grant), by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee, for a period of one (1) year after the date of such death.

 

12.          Securities Matters.  (a)  If, at any time, counsel to the Company
shall determine that the listing, registration or qualification of the Common
Shares subject to the Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
or that the disclosure of non-public information or the satisfaction of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of Common Shares hereunder, such Option may not be
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board of
Directors.  The Company shall be under no obligation to apply for or to obtain
such listing, registration or qualification, or to satisfy such condition.  The
Committee shall inform the Optionee in writing of any decision to defer or
prohibit the exercise of an Option.  During the period that the effectiveness of
the exercise of an Option has been deferred or prohibited, the Optionee may, by
written notice, withdraw the Optionee’s decision to exercise and obtain a refund
of any amount paid with respect thereto.

 

 (b)         The Company may require: (i) the Optionee (or any other person
exercising the Option in the case of the Optionee’s death or Disability) as a
condition of exercising the Option, to give written assurances, in substance and
form satisfactory to the Company, to the effect that such person is acquiring
the Common Shares subject to the Option for his or her own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to make such other representations or covenants; and
(ii) that any certificates for Common Shares delivered in connection with the
exercise of the Option bear such legends, in each case as the Company deems
necessary or appropriate, in order to comply with federal and applicable state
securities laws, to comply with covenants or representations made by the Company
in connection with any public offering of its Common Shares or otherwise.  The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.

 

(c)         The Optionee shall have no rights as a shareholder with respect to
any Common Shares covered by the Option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to the Optionee for such
Common Shares.  No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.

 

13.          Governing Law.  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible.  Otherwise, the laws
of the State of Nevada (without reference to the principles of conflict of laws)
shall govern the Option and the rights of the Optionee.

 

[SIGNATURE PAGE FOLLOWS]



3

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Nonqualified
Stock Option Agreement as of the 18 day of May, 2015.

 





 

  DRONE AVIATION HOLDING CORP.       By:  /s/     Name:    
Title:                                     Optionee –

 



4

 

 

 

 

 

DRONE AVIATION HOLDING CORP.

 

Notice of Exercise of Nonqualified Stock Option

 

I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of May 18, 2015, by Drone Aviation
Holding Corp. (the “Company”), with respect to the following number of shares of
the Company’s common stock (“Shares”), par value $0.0001 per Share, covered by
said option:

 

Number of Shares to be purchased: _______     Purchase price per Share: $_______
    Total purchase price: $_______

 

___ A. Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $__________ in full/partial [circle one] payment
for such Shares;

 

and/or

 

___ B. Enclosed is/are _______ Share(s) with a total fair market value of
$_______ on the date hereof in full/partial [circle one] payment for such
Shares;

 

and/or

 

___ C. I have provided notice to _________________ [ insert name of broker] , a
broker, who will render full/partial [circle one] payment for such Shares.
  [Optionee should attach to the notice of exercise provided to such broker a
copy of this Notice of Exercise and irrevocable instructions to pay to the
Company the full exercise price.]

 

and/or

 

___ D. I elect to satisfy the payment for Shares purchased hereunder by having
the Company withhold newly acquired Shares pursuant to the exercise of the
Option.

 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names * :
                                            ; and sent to
                                                 .

 

DATED: ____________ __, 20__           Optionee’s Signature  

 

 

* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 

 

 

 

5



--------------------------------------------------------------------------------

 

